Title: From George Washington to Brigadier Generals Peter Muhlenberg and William Woodford and Colonel James Wood, 19 September 1778
From: Washington, George
To: Muhlenberg, Peter,Woodford, William,Wood, James


          
            Sir,
            West Point 19th Sept. 1778
          
          I have herewith troubled you with a Warrant for the purpose of reinlisting the Virginia Troops in your Brigade, and when you send 
            
            
            
            it to the Paymaster Genl if you will direct the Officer who may carry it to call at Head Quarters, I will transmit you the necessary instructions or if an earlier opportunity offers I will do it then. I am Sir Yr Mo. Obet Servt
          
            Go: Washington
          
          
          p.s. Do not delay a moment in sending for the Money—& let me beseech you to use every possible exertion to facilitate the Recruiting of your Men Endorse the Warr[ant]—that the Offr who goes for the Money may be empowerd to receive it.
          
          
            Go: W——n
          
        